DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Paragraph [0025] should recite –calcium cycling module 125—in order to match the drawings.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites “a computational model that simulates a function”, the term “ a function” is ambiguous and vague in terms of the function that the computational model simulates since there are numerous functions such as mathematical functions, mechanical functions, psychological functions and physiological functions, therefore it is unclear which function(s) applicant is attempting to include when reciting “ a function” within claim 1 making it hard to precisely define the metes and bound of the claimed invention, is applicant attempting to claim any function as being part of the claimed invention, clarification is required. It is suggested to amend the claim to clearly and precisely define which function(s) applicant is attempting to claim when reciting “a function” within 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 10, 13 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0171838 to Aleksov et al. (Aleksov) (cited by applicant).
In reference to at least claim 1
Aleksov teaches an adaptive exoskeleton, control system and methods using the same which discloses an actuation system (e.g. abstract, " ..actuating elements .. "), comprising: a computational model (e.g. actuation signals from 
In reference to at least claim 2
Aleksov discloses wherein the computational model simulates a
physiological function, i.e. muscle movement ( e.g. Figs. 1A-1 C, para [0036], "Muscle actuation interfaces 105 generally function to receive actuation signals from controller 103 and apply such actuation signals to one or more muscles/muscle groups .. ").
In reference to at least claim 3
Aleksov discloses wherein the computational model simulates at least one of an action potential and a calcium transient (e.g. Figs. 1A-1C, para [0102], " .. the first actuation signal includes a copy of the first neuronal action potential.").
In reference to at least claim 10
Aleksov discloses wherein the computational model (e.g. 103) communicates with the physical structure (e.g. 105) via a wired or a wireless connection (e.g. Figs. 1A-1C, para [0034], " ..controller 103 is preferably configured to transmit actuation signals wirelessly to one or more of actuators 105 ..").
In reference to at least claim 13
Aleksov discloses wherein the change in the physical structure is at least one of a physical, chemical, mechanical, and/or electrical change (e.g. Figs. 1A-1C, para [0036], "Muscle actuation interfaces 105 generally function to receive actuation signals from controller 103 and apply such actuation signals to one or more muscles/muscle groups .. ", note: muscle actuation results in movement and is deemed to correspond to a physical and mechanical change).
In reference to at least claim 16
Aleksov discloses wherein the computational model simulates at least one of an action potential and a calcium transient (e.g. Figs. 1A-1C, para [0102], " .. the first actuation signal includes a copy of the first neuronal action potential.").

Claim(s) 1-2, 7, 11,13-15 and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0250934 to Min et al. (Min) (cited by applicant). 
In reference to at least claim 1
Min teaches a subject-specific artificial organs and method for making the same which discloses an actuation system (e.g. abstract, " .. actuation element.."), comprising: a computational model (e.g. from electronic controller, para. [0042]) that simulates a function (e.g. Fig 2, para [0042], " .. an electronic controller configured to adjust the amount of power delivered to regulate the motion of heart contraction and relaxation .. "); a physical structure (e.g. artificial heart 200) communicatively coupled to the computational model, wherein the computational model provides an output that drives a change in the physical structure (e.g. Fig 2, para [0042], " .. artificial heart 200 constructed out of an elastomer material, in which the artificial heart 200 is actuated using electrical stimulation of electrically conductive materials .. ").
In reference to at least claim 2
Min discloses wherein the computational model simulates a
physiological function (e.g. Fig 2, para (0042], " .. artificial heart 200 has substantially the same physiological function as a natural heart ... an electronic controller configured to adjust the amount of power delivered to regulate the motion of heart contraction and relaxation .. ").
In reference to at least claim 7
Min discloses wherein the physical structure is an electrostatic actuator (e.g. Fig 2, para [0042], " .. electrical conductors 202 displace due to electrostatic forces when a potential is applied across the positive and negative electrodes .. ").
In reference to at least claim 11

In reference to at least claim 13
Min discloses wherein the change in the physical structure is at least one of a physical, chemical, mechanical, and/or electrical change (e.g. Fig 2, para [004]), " .. electrical conductors 202 displace due to electrostatic forces when a potential is applied across the positive and negative electrodes ... an electronic controller configured to adjust the amount of power delivered to regulate the motion of heart contraction and relaxation .. ", note: the change in physical structure is deemed to correspond to an electrical change that alters the electrostatic forces based on the applied potential and a physical/mechanical change of heart contraction and relaxation based on the amount of applied power).
In reference to at least claim 14
Min discloses wherein the computational model simulates a function of a human heart (e.g. Fig 2, para [0042]. " .. artificial heart 200 constructed out of an elastomer material, in which the artificial heart 200 is actuated using electrical stimulation of electrically conductive materials ... an electronic controller configured to adjust the amount of power delivered to regulate the motion of heart contraction and relaxation .. ").
In reference to at least claim 15
Min discloses wherein the physical structure is an artificial or natural heart, and wherein the change in the physical structure is a contraction (e.g. Fig 2, para [0042), " .. artificial heart 200 constructed out of an elastomer material, in which the artificial heart 200 is actuated using electrical stimulation of electrically conductive materials ... an electronic controller configured to adjust the amount of power delivered to regulate the motion of heart contraction and relaxation .. ").
In reference to at least claim 17

In reference to at least claim 18
Min discloses the system further comprising at least one of an artificial
cardiac cell and an artificial cardiac tissue (e.g. Fig 2, para [0042], " .. artificial heart 200 constructed out of an elastomer material, in which the artificial heart 200 is actuated using electrical stimulation of electrically conductive materials .. ", note: the elastomer material forming the artificial heart 200 is deemed to correspond to artificial cardiac tissue).

Claim(s) 1,4-9 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0139450 to Levesque et al. (Levesque).  
In reference to at least claim 1
Levesque teaches a system and method for simulated physical interactions with haptic effects which discloses an actuation system (e.g. Fig 1A, abstract, " .. output a haptic effect.", para [0041], " .. haptic output device 118 may comprise a plurality of actuators .. "), comprising: a computational model (e.g. from module 126) that simulates a function, i.e., haptic effect (e.g. Fig 1A, para [0047], "Haptic effect determination module 126 ... selects one or more haptic effects to provide in order to simulate the effect.."); a physical structure (e.g. 118) communicatively coupled to the computational model, wherein the computational model provides an output that drives a change in the physical structure (e.g. Fig 1A, para [0041], " .. haptic output device 118 .. ").
In reference to at least claim 4
Levesque discloses wherein the physical structure is an electromagnet (e.g. Fig 1 A, para [0041], " .. haptic output device 118 may comprise ... an electromagnetic actuator..").
In reference to at least claim 5

In reference to at least claim 6
Levesque discloses wherein the physical structure is a shape memory alloy (e.g. Fig 1A, para [0041], " .. haptic output device 118 may comprise ... a shape memory alloy .. ").
In reference to at least claim 7
Levesque discloses wherein the physical structure is an electrostatic actuator (e.g. Fig 1A, para [0043], " ..haptic output device 118 may use electrostatic attraction .. ").
In reference to at least claim 8
Levesque discloses wherein the physical structure is an electrostatic linear motor (e.g. Fig 1A, para [0042], " ..haptic output device 118...linear resonant actuators .. ", para [0043)] " .. haptic output device 118 may use electrostatic attraction ... varying the levels of attraction between the object and the conducting layer ... electrostatic actuators may be used in conjunction with traditional actuators to vary the simulated texture .. the actuators may vibrate .. ", note: a "motor" is defined a device producing motion or action thus the haptic output device is a motor by definition and the electrostatic actuator is deemed to be "linear" since it is taught to act in a linear direction based on attraction of the conducting layer).
In reference to at least claim 9
Levesque discloses wherein the physical structure is a piezoelectric element (e.g. Fig 1 A, para [0041], " .. haptic output device 118 may comprise …a piezoelectric actuator…”)
In reference to at least claim 12
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2008/0216592 to Ueda et al. which teaches a driving for calculating device which discloses a computational model that drives an actuator to extend and contact a human muscle. US 2010/0081119 to Jafari et al which teaches a configurable respiratory muscle pressure generator which discloses a computational model that drives muscle pressure actuators. US 2010/0324699 to Herr et al. which teaches a model-based neuromechanical controller for a robotic leg. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844. The examiner can normally be reached Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JENNIFER L GHAND/Examiner, Art Unit 3792